Citation Nr: 0527700	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric condition 
to include schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from January 1999 
to February 2001.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board in July 2004 issued a decision denying the claim.  
However, by an April 2005 United States Court of Appeals for 
Veterans Claims (Court) Order, that decision was vacated, and 
an April 2005 Joint Motion for Remand approved.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This appeal is remanded for compliance with the April 2005 
Joint Motion for Remand as set forth by the Court.  

Remand is in order to attempt to obtain any unobtained 
pertinent service medical records.  These include psychiatric 
treatment records, some of which may not have been obtained 
and associated with the claims folder.  The veteran has 
alleged eleven months of psychiatric treatment at the Naval 
Hospital in Bethesda, Maryland in service, and psychiatric 
treatment records over such a period are not reflected in the 
claims folder.  One of the veteran's service records folders, 
as contained within the claims folder, indicates that a 
secondary record is maintained by the Mental Health Division, 
Naval Hospital, Corpus Christi, Texas.  All service mental 
health records must be obtained from all indicated sources, 
including these Naval hospitals in Bethesda, Maryland, and 
Corpus Christi, Texas.  

The Joint Motion for Remand is in part due to the Board not 
having applied the current standard for questions of 
incurrence in service versus existence of disability prior to 
service, and for the associated question of whether the 
disability was aggravated in service.  These issues turn on 
questions of whether the veteran's presumption of soundness 
for mental disability upon entry into service is preserved in 
this case, or whether it is overcome by other evidence of 
record.  If it is overcome, and a psychiatric disability is 
found to have existed prior to service, then the question 
becomes whether the disability was aggravated in service, so 
that service connection can be established for that level of 
aggravation.  

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a),(b) (2004).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) (2004) 
was interpreted to only require a finding that clear and 
unmistakable evidence showed that an injury or disease 
existed prior to service in order to rebut the presumption of 
soundness.  However, during the course of this appeal, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111 (West 2002).  See 
generally Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, first there must 
be clear and unmistakable evidence showing that the disorder 
preexisted service, and second, there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service. The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. VAOPGCPREC 3-2003.  The RO has not evaluated this 
claim under these new provisions.

If the government's burden is met and it is established that 
the disorder existed prior to service, then the government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting disease.  See 38 U.S.C.A. § 1153 (West 2002); 
Wagner.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  Wagner.  
Necessarily, if the presumption of soundness is rebutted, 
then clear and unmistakable evidence has already shown that 
the disorder was not aggravated by service.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is addressed on the 
basis of simple incurrence in service, with the veteran taken 
as not having had the disorder prior to service.  Id.

Thus, upon remand and following other evidentiary 
development, a VA examination must be conducted, and the 
examiner must address these medical-type questions regarding 
existence prior to service, aggravation, and otherwise 
service incurrence.  

The claims folder in fact contains a May 1997 record of the 
veteran's hospitalization at the Eastern Pennsylvania 
Psychiatric Institute, initially for self-reports of 
paranoia, where psychosis not otherwise specified was 
diagnosed, with schizophrenia yet to be ruled out.  He was 
treated with antipsychotic medication.  The claims folder 
also contains statements from the veteran's mother and a 
family friend, both to the effect that the veteran exhibited 
significant psychiatric impairment prior to service.  

Also upon remand, the veteran must be afforded appropriate 
VCAA notice of the evidence required to support his claim, 
notice of claim development, and notice of relative roles of 
the veteran and VA in furtherance of his claim.  See 
38 C.F.R. § 3.159 (2004).  He should then be asked for any 
additional pertinent evidence including treatment records, or 
for information about such evidence.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a 
VCAA notice letter informing him of the 
applicable law and appropriate 
standards for a claim for service 
connection, addressing the presumption 
of soundness, existence of claimed 
disabilities prior to service, claims 
based on aggravation in service, and 
claims base on incurrence in service, 
as discussed above.  Usual VCAA 
instructions should be provided, 
including notice of what VA will do and 
what the veteran is expected to do in 
furtherance of his claim, and 
information concerning notice to be 
given detailing progress in obtaining 
pertinent evidence.  He should be asked 
to submit any evidence that he has 
pertinent to the claim, and to inform 
of any additional treatment, so that 
those records may be obtained and 
associated with the claims folder.  He 
should be informed that it is 
ultimately his responsibility to see 
that evidence is obtained.  38 C.F.R. 
§ 3.159.  He should be asked to provide 
an authorization for release of any 
additional private medical records.  
Any records and replies received should 
be associated with the claims folder, 
and the RO should follow up by 
requesting any indicated additional 
evidence.  All records and replies 
received should be associated with the 
claims folder.   

2.  The RO should send requests to the 
Mental Health Division, Naval Hospital, 
Corpus Christi, Texas, as well as the 
Naval Hospital, Bethesda, Maryland, and 
any other indicated sources, for all 
records of service treatment or 
hospitalization not yet obtained, 
including in particular records of 
psychiatric treatment or 
hospitalization.  All records and 
replies received should be associated 
with the claims folder.  

3.  After completion of the above 
instructions, the veteran should be 
afforded a VA psychiatric examination 
to address the nature and etiology of 
any current psychiatric disability.  
The claims folder must be provided to 
the VA examiner for review for the 
examination.  The examiner should 
address with specificity each of the 
following questions, or expressly state 
if he/she is unable to address each 
question.  He/she should also explain 
his/her answers.  

A.  Does the veteran have current 
psychiatric disorder(s), and if so 
what is/are the nature of the 
disorder(s)?  The examiner should 
specifically address whether the 
veteran has a psychosis.
 
B.  For each current psychiatric 
disorder identified by the 
examiner, the following questions 
must be answered:

1)  Did the disorder 
clearly and unmistakably 
both exist prior to service 
and not become aggravated  
during service?  In 
answering this question, 
aggravation requires 
permanent increase in 
severity of the disease not 
due to natural progress of 
the disease.  Thus, mere 
acute exacerbation or 
natural progression of the 
disease cannot constitute 
aggravation.  Medical 
treatment to ameliorate 
pre-existing disease is not 
itself, without evidence of 
actual aggravation of the 
disease in service, to be 
considered evidence of 
aggravation.  

2)  If it cannot be clearly 
and unmistakably concluded 
that the disease existed 
prior to service and was 
not aggravated by service 
(in other words, if the 
answer to question 1) is 
no), then is it at least as 
likely as not that the 
disorder was present in 
service?

3)  If the answers to 
questions 1) and 2) are 
both no, then is it as 
likely as not that the 
disorder was present to a 
disabling degree within the 
first year after the 
veteran's separation from 
service in February 2001.  

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim with 
consideration to the change in law as 
noted above.  If the determination 
remains adverse to the claimant, he and 
his representative must be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should then be 
afforded the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant 
has been provided complete notice of 
what VA will do and what the claimant 
must do, in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




